                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    JANE DOE, individually and as the legal         )
    guardian of JOHN DOE, a Minor,                  )
                                                    )             Case No. 19-cv-3052
               Plaintiff,                           )
                                                    )             Judge Robert M. Dow, Jr.
          v.                                        )
                                                    )
    TOWNSHIP HIGH SCHOOL DISTRICT                   )
    214,                                            )
                                                    )
               Defendant.                           )

                              MEMORANDUM OPINION AND ORDER

          Plaintiffs John Doe and Jane Doe (“Jane” and “John” respectively) bring suit, using

fictitious names, against Defendant Township High School District 214 (“Defendant”) for alleged

violations of the Rehabilitation Act and state-law torts. Currently before the Court is Defendant’s

motions to dismiss pursuant to Rule 12(b)(6) and to strike pursuant to Rule 12(f) of the Federal

Rules of Federal Procedure [14]. For the reasons set forth below, Defendant’s motion to dismiss

[14] is granted in part and denied in part, and Defendant’s motion to strike [14] is denied. This

case is set for status hearing on March 24, 2020 at 9:00 a.m. Counsel are directed to file a joint

status report, including a proposed discovery plan, no later than March 20. 2020.

I.        Background1

          Jane and John Doe are mother and son. [1, ¶ 3.] John, a minor, has been diagnosed with

the following disabilities: Autism Spectrum Disorder Level 1, Attention Deficit Hyperactivity

Disorder, social anxiety, and learning disabilities. [Id. at 4.] Two of the primary areas of



1
  For purposes of the motion to dismiss, the Court accepts as true all of Plaintiffs’ well-pleaded factual
allegations and draws all reasonable inferences in Plaintiffs’ favor. Killingsworth v. HSBC Bank Nev., N.A.,
507 F.3d 614, 618 (7th Cir. 2007).
dysfunction associated with autism are social communication and interaction. [Id., ¶ 8.] John was

a student at Buffalo Grove High School (BGHS), where he had an “Individualized Education Plan”

in place that identified each of these diagnoses. [Id.] Kevin Schrammel (“Schrammel”) was the

Dean of Students at BGHS; Schrammel had at least a decade of experience in special education

before being promoted to that position. [Id., ¶ 6.]

       John began his freshman year at BGHS in 2016. [Id., ¶ 7.] John was “mainstreamed” into

general education classes. [Id., ¶ 9.] Due to his disabilities, John had a hard time making friends,

and often sat and ate alone during free periods and walked quickly in the halls. [Id., ¶ 10]

Schrammel noticed John’s withdrawn and reserved behavior, and regularly called Jane to report

John’s behavior. [Id., ¶ 11.] Jane reminded Schrammel that John is autistic, but Schrammel

brushed off Jane’s explanation by noting that he had experience in special education. [Id.]

Schrammel repeatedly called John into the office to discipline him for sitting alone and walking

quickly, causing John to miss several classes. [Id.] Schrammel also forbade John from arriving to

school early, although non-disabled students could do so. [Id.]

       Early in his freshman year, John was pulled out of a physical education class by Schrammel

and an armed Buffalo Grove police officer. [Id., ¶ 12.] Schrammel and the officer interrogated

John for hours; John’s distress and anxiety were compounded by the fact that neither of the adults

in the room explained why he was being questioned. [Id.] Schrammel and the officer then publicly

searched Plaintiff’s locker. [Id.] It turns out that the students at BGHS had heard wind (started a

rumor?) of a threatened school shooting and suspected “the weird kid who walks around.” [Id.]

Schrammel, it appears, had picked up this thread and focused on John. Later, the students of BGHS

found out that John had been questioned and spread rumors about John on social media. The school

did nothing to combat the misconception that John was a security risk. [Id.] The students then



                                                  2
alienated and bullied John. [Id., ¶ 13.] One student lured John to an after-school meeting, where

she had orchestrated a mass confrontation and denunciation, at which there was some form of

physical altercation. [Id., ¶ 13.] Although the girl was apparently expelled from BGHS, the school

still refused to apologize or admit wrongdoing. [Id.]

        Things only got worse for John in May 2017, when one of his teachers was absent for

several days. [Id., ¶ 14.] In a misguided attempt to gain his peers’ approval, John took over teaching

the class from the substitute teacher, who inexplicably sat in the classroom and did nothing. [Id.]

During one of those class sessions, someone pulled a panic alarm, drawing a security guard, police

officer, and nurse into the room to talk to the substitute. [Id.] When the regular teacher returned,

John admitted to having commandeered the class, and was escorted out of the classroom by a

security officer. [Id.] John was taken to a speech pathologist’s (Dean Kolodziej’s) office, where

Kolodziej and a police officer confronted and yelled at John. [Id.] John yelled back. [Id.] John

asked to get a sweatshirt from his locker, but Kolodziej and the officer then searched his locker

and backpack, where they found a notebook which contained a “shout out” list that John had

prepared for his media class, and other various lists.2 [Id.] Kolodziej called Jane and told her to

have John professionally evaluated. The evaluation indicated that John was of no danger to himself

or others. [Id.] John developed a fear of being called into the office or being searched; he stopped

using his locker or backpack and became even more introverted and isolated. [Id., ¶ 15.]

        At some point, John and several other students were debating politics (including gun

control). When the administration found out, a security officer hauled John out of class and took

him to Schrammel’s office, where John was punished. [Id., ¶ 16.] In March 2018, John was present

while other students discussed gun control. [Id., ¶ 17.] Although John did not participate in the


2
  According to the complaint, creating lists helps John cope with the symptoms of his autism and anxiety.
[Id.]
                                                   3
conversation at all, he was again called into Schrammel’s office, where he was accused of making

threatening statements about guns. [Id., ¶ 17.] Notwithstanding John’s protestations, Schrammel

gave Doe a three-day suspension (which included a two-day out-of-school suspension). [Id.]

Plaintiffs cite a bevy of statistics that show that BGHS students with disabilities have high

suspension rates. [Id., ¶ 22.]

        Jane made several requests of the BGHS staff that went unheeded. First, she asked that

they contact her any time that John was taken to Schrammel’s office. [Id., ¶18.] Next, Jane

requested that she be given advance notice of “lock down” drills, so that she could emotionally

prepare John. [Id., ¶ 19.] Although Schrammel eventually relented on this latter point, it was only

after Jane threatened litigation. [Id.]

        As a result of repeatedly being called into the deans’ suite, John missed class, fell behind

in his coursework, and ultimately failed most of his freshman year classes (and continued to

perform poorly in sophomore year). [Id., ¶ 20.] These difficulties were compounded by the fact

that John received no assistance making up missed work, notwithstanding his documented

disabilities and difficulties advocating for himself. [Id.] To add insult to injury, the stigma of

having been suspected of plotting a mass-murder has followed John around, especially given that

Defendant has not cleared up this misconception. [Id., ¶ 21.]

        Plaintiffs summarize their allegations regarding John’s treatment as follows:

        Notwithstanding District 214’s obligations under the Rehabilitation Act, the
        Defendant engaged in a practice of targeting students with disabilities, such as
        JOHN DOE, for harassment, unwanted negative attention and discipline. District
        214 failed to provide JOHN DOE, a person with disabilities, the same access, use
        and enjoyment of education as other students, because of JOHN DOE’s disabilities.
        This unequal treatment occurred because, among other things, Defendant targeted
        JOHN DOE for harassment, unwanted attention, and discipline based on his
        disabilities and failed to protect JOHN DOE from harassment, discrimination and
        a hostile environment. [Id., ¶ 23.]



                                                 4
          Plaintiffs filed suit, under fictitious names, alleging three counts: (1) violation of the

Rehabilitation Act, 29 U.S.C. § 701, et seq., against John; (2) intentional infliction of emotional

distress against John; and (3) a violation of the Rehabilitation Act against Jane. Before the Court

are Defendant’s motion to dismiss the complaint pursuant to Rule 12(b)(6) and motion to strike

Plaintiffs’ fictitious names pursuant to Rule 12(f).

II.       Legal Standard

          “In order to survive a motion to dismiss under Rule 12(b)(6), a complaint must ‘state a

claim to relief that is plausible on its face.’” See, e.g., Lodholtz v. York Risk Serv. Grp., Inc., 778

F.3d 635, 639 (7th Cir. 2015) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

plaintiff’s complaint needs not include “detailed factual allegations,” but it must contain more than

“a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. Thus, the

complaint must include sufficient “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). At this stage, the Court “accept[s] as true all of the well-pleaded facts in the complaint

and draw[s] all reasonable inferences in favor of the plaintiff.” Forgue v. City of Chicago, 873

F.3d 962, 966 (7th Cir. 2017) (quoting Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir.

2016)).

III.      Analysis

          A.     Motion to Dismiss

                 1.      John’s Rehabilitation Act Claim

          Defendant does not move to dismiss the claim on the grounds that John has failed to plead

the elements of a discrimination claim under the Rehabilitation Act. Rather, it argues that John




                                                  5
failed to exhaust certain administration procedures. Plaintiffs counter that they did not need to

exhaust those procedures, because the statute requiring exhaustion was not in play here.

       John’s Rehabilitation Act claim implicates (as is relevant here) two federal laws that

regulate the treatment of students with disabilities: the Rehabilitation Act and the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq. Briefly, “IDEA offers federal funds

to States in exchange for a commitment: to furnish a ‘free appropriate public education’—more

concisely known as a FAPE—to all children with certain physical or intellectual disabilities. As

defined in the Act, a FAPE comprises ‘special education and related services’—both ‘instruction’

tailored to meet a child’s ‘unique needs’ and sufficient ‘supportive services’ to permit the child to

benefit from that instruction.” Fry v. Napoleon Community Schools, 137 S.Ct. 743, 748–49 (2017)

(internal citations omitted). The “primary vehicle for providing each child with the promised

FAPE” is an “individualized education program” (“IEP”), which “spells out a personalized plan

to meet all of the child’s educational needs.” Id. at 749 (citations and quotation marks omitted).

Parents may bring lawsuits against schools in federal court regarding the denial of a FAPE, but

they must first exhaust their administrative remedies. Id.; see also § 1415(i)(2)(A). The IDEA now

includes the following provision:

       Nothing in this chapter shall be construed to restrict or limit the rights, procedures,
       and remedies available under the Constitution, the Americans with Disabilities Act
       of 1990, title V of the Rehabilitation Act of 1973, or other Federal laws protecting
       the rights of children with disabilities, except that before the filing of a civil action
       under such laws seeking relief that is also available under this subchapter, the
       procedures under subsections (f) and (g) shall be exhausted to the same extent as
       would be required had the action been brought under this subchapter.

§ 1415(l). In contrast, the Rehabilitation Act, under which John is nominally suing, does not have

an exhaustion requirement. Section 504 of the Rehabilitation Act, codified at 29 U.S.C. § 794,

simply prohibits any “federally funded ‘program or activity’” from “discriminating based on

disability.” Fry, 137 S. Ct. at 749 (quoting 29 U.S.C. § 794(a)).
                                                  6
       In Fry v. Napoleon Community Schools, the Supreme Court examined the interaction

between these two statutes and the IDEA’s exhaustion provision, which requires that plaintiffs

“seeking relief that is also available under [the IDEA]” must first exhaust the IDEA’s procedures.

These questions arise because intentional discrimination in an educational environment may

interfere with a student’s FAPE, and the failure to provide a FAPE could be reframed as intentional

discrimination. Id. at 755. The Supreme Court held that parents are not always required to exhaust

the IDEA’s procedural requirements. Fry, 137 S. Ct. at 752. Rather, a plaintiff is required to

exhaust these procedures “when (but only when) her suit ‘seek[s] relief that is also available under

the IDEA,” that is, “the denial of a FAPE.” Id.

       In determining whether a plaintiff seeks relief for the denial of a FAPE, a court must look

to the “substance of, rather than the labels used in, the plaintiff’s complaint. * * * What matters is

the crux—or, in legal-speak, the gravamen—of the plaintiff’s complaint, setting aside any attempts

at artful pleading.” Id. at 755. In determining whether the complaint “seeks relief for the denial of

an appropriate education,” the court “should consider substance, not surface. The use (or non-use)

of particular labels and terms is not what matters. The inquiry, for example, does not ride on

whether a complaint includes (or, alternatively omits) the precise words(s) ‘FAPE’ or ‘IEP.’” Id.

To aid courts in this substantive inquiry, the Supreme Court suggested

       asking a pair of hypothetical questions. First, could the plaintiff have brought
       essentially the same claim if the alleged conduct had occurred at a public facility
       that was not a school—say, a public theater or library? And second, could an adult
       at the school—say, an employee or visitor—have pressed essentially the same
       grievance? When the answer to those questions is yes, a complaint that does not
       expressly allege the denial of a FAPE is also unlikely to be truly about that subject;
       after all, in those other situations there is no FAPE obligation and yet the same basic
       suit could go forward. But when the answer is no, then the complaint probably does
       concern a FAPE, even if it does not explicitly say so; for the FAPE requirement is
       all that explains why only a child in the school setting (not an adult in that setting
       or a child in some other) has a viable claim.



                                                  7
Id. at 756. The Supreme Court also suggested examining the history of the litigation: whether a

plaintiff initially sought relief through the IDEA procedures before switching midstream to

litigation may be probative as to whether this is truly a FAPE claim. Id. at 757.

       Although the Seventh Circuit has not yet weighed in on how to apply these tests in practice,

several other circuits have. Some examine the precipitating events giving rise to the lawsuit.

Wellman v. Butler Area School District, 877 F.3d 125, 134 (3d Cir. 2017) (holding that plaintiffs

must exhaust IDEA procedures because “his grievances all stem from the alleged failure to

accommodate his condition and fulfill his educational needs”); McMillen v. New Caney

Independent School District, 939 F.3d 640, 645 (5th Cir. 2019) (explaining that the claim arose

under the IDEA when the complaint’s “allegations blame what happened to [plaintiff] on the

district’s failure to comply with the IDEA”). Invoking the existence and content of an IEP to

provide “context that the school had notice regarding [plaintiff’s] inability to protect herself” or

establishing that discrimination resulted in “denial of an educational opportunity or benefit” does

not convert a discrimination lawsuit into an IDEA action requiring exhaustion. Doe v. Dallas

Independent School District, 941 F.3d 224, 227 (5th Cir. 2019); see also J.S., III by and through

J.S. Jr. v. Houston County Board of Education, 877 F.3d 979, 986–87 (11th Cir. 2017) (per curium)

(holding that exhaustion was not required when school removed student from class, in violation of

IEP, because the circumstances “implicate [] further intangible consequences of discrimination

* * * that could result from isolation, such as stigmatization * * *.”)

       Defendant highlights two statements in the complaint in support of its argument that John’s

claim is really about the denial of a FAPE. Paragraph 20 of the complaint [1] alleges that John

“fell behind in most of his classes” “because of the numerous times [he] was called into Dean

Schrammel’s office and forced to miss class time.” And Paragraph 23 explains that Defendant



                                                  8
failed to provide him with “the same access, use and enjoyment of education as other students

because of [his] disabilities.” The rest of the complaint, as recounted above, focuses on Plaintiff

being pulled out of class, humiliated, subjected to searches, and punished for conduct that no other

non-disabled student was singled out for—that is, discrimination. [1, ¶¶ 11, 12, 16–17, 22, 23.]

       Notwithstanding the complaint’s language regarding the educational limits Plaintiff ran up

against, the crux of the complaint is directed toward discrimination that had nothing to do with a

FAPE, and therefore this count may proceed. Preliminarily, the Supreme Court has cautioned

against looking at the surface (as opposed to the substance) of a complaint, and therefore the

complaint’s allusions to John’s educational opportunities cannot be dispositive. Fry, 137 S. Ct. at

755. Next, answers to both of Fry’s hypothetical questions indicate that the crux of this lawsuit is

not a FAPE. First, John’s claim that he was singled out for detention, interrogation, and searches,

although hard to “divorce * * * from the context of him being a[] [] student at a school,” Houston

County Board of Education, 877 F.3d at 986, could present a cause of action in other contexts.

Second, an adult, “such as an employee or a visitor” could press the same claims. Third, the case

at bar is on all fours with at least two federal appellate decisions. Houston County Board of

Education, 877 F.3d 979 (11th Cir. 2017) (per curium), explained that plaintiff’s being “excluded

and isolated from his classroom and peers on the basis of his disability,” although also a violation

of his IEP, was not, first and foremost, related to his FAPE. Id. at 987. Here, John’s injuries from

being pulled out and punished “reach beyond a misdiagnosis or failure to provide appropriate

remedial coursework” and therefore do not implicate the IDEA. Id. at 987. And Dallas

Independent School District, 941 F.3d 224 (5th Cir. 2019), explained that plaintiffs do not need to

proceed under the IDEA in all suits that “implicate[] the denial of [their] educational

opportunities.” Id. at 229. Indeed, although that plaintiff filed a sexual harassment suit under a



                                                 9
“cause of action requir[ing] proving the denial of an educational benefit,” the court concluded that

the “claim regards ‘simple discrimination, irrespective of the IDEA’s FAPE obligation.’” Id.

(quoting Fry, 137 S. Ct. at 756). So too here, where John explains that the discrimination had a

particularly deleterious effect on his education. Working to get him back up to speed in his

coursework, however, would have done nothing to address the actual problem—that he was the

victim of (alleged) discrimination. Thus, relatedly, the causal chain goes in the opposite direction

as it did in Wellman and McMillen: the underlying problem was discrimination, which caused

further deterioration of John’s educational opportunities. See Wellman, 877 F.3d at 134; McMillen,

939 F.3d at 645.

        In sum, John alleges that he was harassed by school administrators and singled out for

isolation, investigation, and punishment because of his disability. Although such treatment

indirectly impeded his access to a FAPE, the “gravamen” of his complaint is for discrimination on

the basis of disability, and he therefore may proceed notwithstanding his failure to avail himself

of any administrative procedures as required by IDEA. 3

                2.      Jane’s Rehabilitation Act Claim

        “It is widely accepted that under both the RA and the ADA, non-disabled individuals have

standing to bring claims when they are injured because of their association with a disabled person.”

McCullum v. Orlando Regional Healthcare System, Inc., 768 F.3d 1135, 1142 (11th Cir. 2014)

(collecting cases from several circuits); see also Hale v. Pace, 2011 WL 1303369, at *5 (N.D. Ill.

March 31, 2011) (allowing associational discrimination claim to proceed when the plaintiff was

denied a service (bus access) because she was traveling with her disabled daughter). But the exact


3
 Because the Court retains federal question jurisdiction, it will not dismiss John’s state-law tort claim,
which derives from the same nucleus of operative fact—his alleged treatment at the hands of BGHS
administrators. See 28 U.S.C. § 1367(a); City of Chicago v. International College of Surgeons, 522 U.S.
156, 164–165 (1997) (quoting Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).
                                                   10
circumstances under which non-disabled plaintiffs may bring such claims is not entirely clear.

McCullum, 768 F.3d at 1142. The relevant part of the statute allows “any person aggrieved by any

act or failure to act by any recipient of Federal assistance” to sue. 29 U.S.C. § 794a(a)(2) (emphasis

added). Although the Seventh Circuit has not weighed in on how much emphasis to put on “any,”

other circuits have varied in how capacious this language really is. Compare, e.g., McCullum, 768

F.3d at 1143 (“We reject the contention that non-disabled individuals may seek relief under the

RA and ADA for injuries other than exclusion, denial of benefits, or discrimination that they

themselves suffer. If that contention were correct, it would mean that Congress granted non-

disabled persons more rights under the ADA and RA than it granted to disabled persons * * *.”),

with Innovative Health Systems, Inc. v. City of White Plains, 117 F.3d 37, 47 (2d Cir. 1997) (“[T]he

use of such broad language in the enforcement provisions of the statutes evinces a congressional

intention to define standing to bring a private action under 504 [and Title II] as broadly as is

permitted by Article III of the Constitution.”) (quotation marks and citation omitted). In other

contexts where statutes use the same “aggrieved” language, however, the Supreme Court and

Seventh Circuit have rejected the latter, maximalist view. Thompson v. N. Am. Stainless, LP, 562

U.S. 170, 176–77 (2011); Richards v. N.L.R.B., 702 F.3d 1010, 1014 (7th Cir. 2012) (“However,

the Supreme Court recently held that a similar ‘aggrieved’ requirement in Title VII did not refer

to ‘anyone with Article III standing,’ but referred more narrowly to people who ‘fall[ ] within the

zone of interests sought to be protected by the statutory provision whose violation forms the legal

basis for his complaint.’”) (quoting Thompson, 562 U.S. at 178) (cleaned up); see also Friends of

Trumbull v. Chicago Board of Education, 123 F. Supp. 3d 990, 996 (N.D. Ill. 2015) (arguing that

cases extending statutory standing to its constitutional limits are no longer “good law”). 4


4
 Plaintiff’s heavy reliance on the controversial decision in Loeffler v. Staten Island University Hosp., 582
F.3d 268 (2d Cir. 2009), is therefore misplaced, as it, in turn, relied on the maximalist statutory standing
                                                    11
        Courts in the Northern District of Illinois have held that “[a]n indirect injury is not enough”

to state an associational claim under the Rehabilitation Act. Hale, 2011 WL 1303369, at *5

(quotation marks and citation omitted).5 Rather, “the plaintiff bringing an associational

discrimination claim [must] suffer some specific, separate, and direct injury as a result of his

association with the disabled individual.” Micek v. City of Chicago, 1999 WL 966970, at *3 (N.D.

Ill. Oct. 4 1999) (denying family member’s associational claim when the gist of it was that his

insurance premiums went up because of his wife and son’s respective disabilities). Thus, “non-

disabled persons have standing to seek relief under [the Rehabilitation Act] only if they allege that

they were personally excluded, personally denied benefits, or personally discriminated against

because of their association with a disabled person.” McCullum, 768 F.3d at 1143 (citing § 794(a));

see also Hale, 2011 WL 1303369, at *5 (“[Plaintiff] must have been discriminated against or

singled out in a discriminatory way due to [her] association with disabled persons.”) (quotation

marks and citation omitted); R.S. by R.D.S. v. Butler County, Pennsylvania, 700 Fed. Appx. 105,




holding that the Supreme Court and Seventh Circuit have rejected in similar contexts where the same
language was used. See Friends of Trumbull, 123 F. Supp. 3d at 996. Other courts have also distinguished
Loeffler based on its “extreme facts.” McCullum, 768 F.3d at 1144. In Loeffler, the non-disabled plaintiffs
were two minor children who were forced by the defendant hospital to provide sign language interpretation
for their deaf parents, one of whom was hospitalized, notwithstanding the fact that federal law expressly
required that hospitals provide this service themselves. Loeffler, 582 F.3d at 280 (Wesley, J., concurring)
(controlling op.). As a result of having to be “on-call via pager twenty-four hours a day[,] [] they missed
school,” and one of them “was forced to witness his father suffer a stroke and was then required to relay
the doctor’s assessment of his father’s condition to his mother.” Id. at 281. But here, Jane reports that she
specifically requested to be called every time that John was disciplined. And, in any event, in answering
the deans’ calls, she was not “filling a gap” that the school was obligated to provide itself. Compare
McCullum, 768 F.3d at 1145, with Loeffler, 582 F.3d at 280–81 (Wesley, J., concurring) (controlling op.);
see also Durand v. Fairview Health Services, 902 F.3d 836, 844–45 (8th Cir. 2018) (distinguishing Loeffler
on similar grounds—that these plaintiffs “were not denied statutorily required services” and thus could not
rely on Loeffler).
5
  Hale also observed that courts analyze associational claims under the 12(b)(6) rubric, as an instance of
statutory standing, or both at the same time—and that “the result would likely be the same under either
framework.” Id. at *4 n.3 (discussing Micek v. City of Chicago, 1999 WL 966970, at *3 n. 6 (N.D. Ill. Oct
4, 1999).
                                                     12
109 (3d Cir. 2017) (affirming dismissal when “[t]he complaint is devoid of factual allegations from

which we may plausibly infer that the parents were personally excluded from participation in or

denied the benefits of a covered activity or subjected to discrimination because of their son’s

disability.”). Admittedly, the distinction between direct and indirect discrimination can be a fine

one. Compare Finch v. Housing Authority of Cook County, 2019 WL 3766113, at *4 (N.D. Ill.

Aug. 9, 2019) (plaintiff could hypothetically state an associational discrimination claim when her

family was evicted because her children were disabled, but did not plead sufficient factual matter

from which court could infer that defendants actually discriminated against plaintiff’s family),

with Simenson v. Hoffman, 1995 WL 631804, at *5 (N.D. Ill. 1995) (dismissing parents’

associational lawsuit when they were ejected from hospital, along with disabled son, when hospital

denied the son care).

       Here, Jane has failed to state a claim for associational discrimination. She alleges that she

(1) experienced “stress, frustration, and mental anguish” upon learning of John’s mistreatment; (2)

experienced “stress, frustration, and mental anguish” as a result of John’s increasing depression,

anxiety, and isolation; and (3) had to expend emotional energy and work time dealing with

Schrammel’s phone calls. The first two claims—which tertiarily connect John’s harassment to his

mental state, and then to Jane’s emotional state—are not “specific, separate, and direct injur[ies]”

and therefore cannot give rise to an associational claim. Micek, 1999 WL 966970, at *3.

       The third theory also does not state a claim for associational discrimination. This case is

quite similar to Simenson v. Hoffman, 1995 WL 631804 (N.D. Ill. 1995), in which a disabled

child’s parents were ejected from the hospital along with the child upon the child’s being refused

medical care. Id. at *6. The court reasoned that “the treatment of the child is at the center of the

dispute” and the parents’ claim was just an outgrowth of the denial of the son’s medical care. Id.



                                                13
In other words, although the parents were in fact ejected, and presumably had to deal with the

logistical consequences of the ejection at their own expense, it was not a specific, separate, and

direct injury. See id. at *5–6. So too here: according to the complaint, the phone calls were solely

about the school’s response to John’s behavior—that is, “the treatment of the child is at the center

of the dispute.” Simenson, 1995 WL 631804, at *6. And Jane has not pointed to any facts from

which the Court can plausibly infer that that she was personally discriminated against. See Finch,

2019 WL 3766113, at *5; see also McCullum, 768 F.3d at 1145 (affirming dismissal of complaint

when “[t]here are not even any allegations that [the] hospitals excluded, denied benefits to, or

discriminated against the parents or sister because of their association with [the disabled minor

child]”); Butler County, 700 Fed. Appx. at 109–10. To the contrary, Jane pleads that she requested

that she be called every time John dealt with the administration. Thus, the phone calls were not an

unwanted exclusion, benefit denial, or act of discrimination against Jane, rather, they were a

manifestation of John’s mistreatment that did not specifically, separately, and directly harm Jane.

       B.      Motion to Strike

       Defendant has also moved, pursuant to Rule 12(f) to strike Plaintiffs’ respective fictitious

names. Because “anonymous litigation runs contrary to the rights of the public to have open

judicial proceedings,” the Seventh Circuit has repeatedly frowned on the practice. Doe v. Village

of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016). But a district court may still discretionarily allow

parties to proceed under fictitious names. K.F.P. v. Dane County, 110 F.3d 516, 519 (7th Cir.

1997). “To proceed anonymously, a party must demonstrate ‘exceptional circumstances’ that

outweigh both the public policy in favor of identified parties and the prejudice to the opposing

party that would result from anonymity.” Village of Deerfield, 819 F.3d at 377. “[P]articularly

vulnerable parties” such as “children [or] rape victims” may be better positioned to demonstrate



                                                 14
exceptional circumstances. Id. (quoting Doe v. Blue Cross & Blue Shield United of Wisconsin, 112

F.3d 869, 872 (7th Cir. 1997)). Likewise, fear of “reprisals,” particularly violent ones, can be an

exceptional circumstance. Doe ex rel. Doe v. Elmbrook School Dist., 658 F.3d 710, 723 (7th Cir.

2011) overruled on other grounds, 678 F.3d 840 (7th Cir. 2012) (en banc). On the other hand, run-

of-the-mill harassment claims, or fear of the disclosure of embarrassing or private information do

not present exceptional circumstances on their own. Village of Deerfield, 819 F.3d at 377

(collecting cases); see also, e.g., PTG Nevada, LLC v. Does 1–25, 2016 WL 3521941, at *2

(denying anonymous defendant’s motion to proceed anonymously, notwithstanding defendant’s

having been accused of embarrassing and illegal conduct).

       Here, Jane Doe is not a minor child, but she is litigating on behalf of her son, John Doe.

John was not only a minor at the time of these incidents, but he has several documented disabilities

that led to poor school performance, social isolation, and extreme anxiety. The circumstances that

led to this litigation—John having been accused of being a school shooter—are also particularly

sensitive and stigmatizing for a minor. There is, indeed, at least some suggestion that John has

already been isolated, stigmatized, and subject to reprisals based on that accusation. [1, ¶¶ 12–13,

16–17, 21.]. On the other side of the ledger, John has since reached the age of majority, [1, ¶ 12],

and notwithstanding his disabilities, has been “mainstreamed” into the student population. Though

he got into a scuffle related to the school-shooter accusation, there is no indication that John has

been subject to the serious and specific threats that convinced the court in Elmbrook School Dist.

that anonymity was necessary.

       After weighing the legal standard, public policy, and facts presented here, the Court

concludes that the case at bar presents “exceptional circumstances” such that John and Jane may

proceed anonymously. John, as a student with multiple diagnosed disabilities, is “particularly



                                                15
vulnerable,” especially in light of the continued isolation and ridicule he experienced in the events

precipitating this litigation. Moreover, his particular medical condition renders him even more

vulnerable to threats and isolation. [1, ¶ 10.] And if the alleged celerity with which rumors blaze

through the BGHS community is accurate [see id., ¶ 12]—which the Court must assume to be true

for present purposes—then revealing Jane’s name would effectively unmask John. Defendant’s

motion to strike is therefore denied at this time, but subject to reconsideration as the facts and

circumstances of this case develop.

IV.    Conclusion

       For the reasons set forth above, Defendant’s motion to dismiss [14] is granted in part and

denied in part, and Defendant’s motion to strike [14] is denied. This case is set for status hearing

on March 24, 2020 at 9:00 a.m. Counsel are directed to file a joint status report, including a

proposed discovery plan, no later than March 20. 2020.




Dated: March 6, 2020                                  ____________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 16
